Citation Nr: 1015053	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  01-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right (dominant) wrist.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right foot with 
multiple calluses and hammer toe deformities.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left foot with 
multiple calluses and hammer toe deformities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to August 1999 
and from June 2002 to April 2004.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 decision by the RO 
which, in part, granted service connection for arthritis of 
the feet, cervical spine, and right wrist; rated 10 percent 
disabling, and chronic muscle contraction headaches and 
hammertoe deformity of the left second toe, each rated 
noncompensably disabling.  By rating action in September 
2002, the RO assigned separate 10 percent evaluations for 
arthritis of the right wrist and herniated disc at C5-6 and 
C6-7, and a separate noncompensable evaluation for arthritis 
of the feet; all effective from the date of Veteran's 
original claim.  The Board remanded the issues currently on 
appeal for additional development in December 2004.

By rating action in October 2005, the RO, in part, assigned 
increased ratings to 20 percent for the cervical spine 
disability, to 10 percent for chronic headaches, and for the 
right and left foot disabilities, each effective from 
September 1999; terminated effective June 10, 2002 due to the 
Veteran's return to active service, and reinstated effective 
from April 15, 2004.  The Board remanded the appeal in June 
2006, to comply with the Veteran's request for a hearing.  
The Veteran subsequently cancelled a Travel Board hearing 
scheduled in March 2008, and requested that his appeal be 
forwarded to the Board for adjudication.  In September 2008, 
the Board remanded the current issues on appeal for further 
development.  The development has been completed and the case 
is once again before the Board for adjudication.

The Board notes that the certification of appeal includes the 
issues of increased rating for muscle contraction headaches 
and arthritis of the cervical spine; however, these issues 
were denied by an unappealed 2008 Board decision.  Thus, they 
are not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran's right wrist arthritis is manifested by 
painful, limited motion, fatiguability, weakness, lack of 
endurance, weakened grip strength, and limited functional 
activity.

2.  The Veteran's right foot disability is manifested by 
hammer toes, painful calluses, arthritis, limited functional 
activity, and pain on walking with use of orthotics.

3.  The Veteran's left foot disability is manifested by 
hammer toes, painful calluses, arthritis, limited functional 
activity, and pain on walking with use of orthotics.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for right wrist arthritis have not been 
met at any time during the period contemplated by the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5215 (2009).

2.  The criteria for entitlement to an initial 20 percent 
rating for a right foot disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2009).

3.  The criteria for entitlement to an initial 20 percent 
rating for a left foot disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Letters sent in March 2003, December 2004, and December 2008, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the letters were not sent prior to 
initial adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
December 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to VA's duty to assist, the Veteran's service 
treatment records, and VA and private medical records have 
been obtained and associated with the claims file.  The 
Veteran was afforded VA examinations in December 1999, June 
2001, March 2005 and March 2009.  38 C.F.R. § 3.159(c)(4) 
(2009).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth in greater detail below, the Board 
finds that collectively the VA examinations obtained in this 
case are adequate as such are predicated on a review of the 
claims folder and medical records contained therein; contain 
a description of the history of the disability at issue; and 
document and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  Thus, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board has determined that staged ratings are not appropriate 
in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Right Wrist Arthritis

The Veteran contends that his right wrist is more severe than 
the currently assigned ten percent disability rating under 
Diagnostic Code 5215.  

Under Diagnostic Code 5215, a 10 percent rating, the maximum 
rating, is warranted when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, a 30 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major wrist.  A 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist in any other position, except favorable.  
A 50 percent rating is assigned for ankylosis of the major 
wrist when ankylosis is unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 
4.71a, Diagnostic Code 5214.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.  
For the purpose of rating disability from arthritis, the 
wrist is considered a major joint.  See 38 C.F.R. § 4.45.

Normal range of motion for the wrist is 70 degrees of 
dorsiflexion (extension); 80 degrees of palmar flexion; 45 
degrees of ulnar deviation; and 20 degrees of radial 
deviation.  See 38 C.F.R. § 4.71a, Plate I.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5215.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5215 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (wrist disability) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5215, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

A December 1999 VA examination of the right wrist showed 
reports of pain on a daily basis that increased with use.  
Range of motion was normal without functional impairment.  
The examiner noted a 1.5 cm. ganglion cyst, mildly tender.  
Dorsiflexion was to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees.

A June 2001 x-ray showed mild degenerative changes in the 
right wrist.  In a June 2001 VA examination, findings for the 
right wrist showed tenderness with equal and adequate 
bilateral grip.  Range of motion testing showed dorsiflexion 
to 50 degrees, palmar flexion to 80 degrees, radial deviation 
to 20 degrees, and ulnar deviation to 45 degrees.  The 
examiner diagnosed degenerative arthritis of the right wrist. 

A February 2003 surgery record indicated that the Veteran 
underwent surgery to remove a ganglion cyst from the right 
wrist.  An August 2004 x-ray of the right wrist showed normal 
findings without evidence of arthritis.

In March 2009, the Veteran was afforded a VA examination for 
the right wrist.  During the examination, the Veteran 
reported that he was experiencing the same symptoms in the 
wrist as prior to surgery and that his symptoms were now 
worse than they were several years earlier.  Specifically, 
the veteran stated that he could not type (at work) for more 
than two minutes before stopping and resting for 
approximately fifteen minutes.  Additionally, he reported 
tingling in the fingertips while typing that did not occur at 
rest or at night.  The examiner noted that the Veteran 
primarily reported symptoms while typing, but was able to 
button buttons, pick up coins, handle keys and otherwise use 
his hands and fingers; however, heavy lifting and firm 
gripping caused increased pain.  The examiner noted increased 
symptoms upon repetitive use.  Examination findings showed a 
2 cm. healed scar on the dorsal aspect of the right wrist 
with a firm bony prominence at the base of the second and 
third metacarpal which was slightly tender to the touch.  The 
examiner noted soft tissue thickening in the right wrist.  
Findings showed that the Veteran was able to oppose his thumb 
to all fingers, grip strength was weakened, sensation was 
intact, there was no muscle atrophy and there was a negative 
Tinels sign over the median and ulnar nerves of the right 
wrist.  Range of motion finding showed supination to 60 
degrees, pronation to 80 degrees, flexion to 15 degrees, 
extension to 30 degrees, radial deviation to 15 degrees, and 
ulnar deviation to 35 degrees.  The examiner noted no 
additional findings of functional loss or range of motion 
loss and there was no evidence of incoordination.  The 
examiner did note pain, fatigability, weakness and lack of 
endurance.  Upon review of prior x-ray findings, the examiner 
noted no evidence of arthritis in the wrist; however, there 
was a slight prominence on the dorsal surface of the proximal 
carpals.  The examiner diagnosed metacarpal boss, second and 
third metacarpals with demonstrated limitation of motion, 
symptomatic.  The examiner found no evidence of a ganglion 
cyst.

Based on the evidence above, the Board finds that a rating in 
excess of 10 percent is not warranted for the Veteran's right 
wrist disability.  As stated above, under Diagnostic Code 
5215, the highest rating level allowed based solely upon 
range of motion for the wrist is 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  For a greater possible rating, 
the wrist must present with ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  The Veteran's treatment records 
present no evidence of ankylosis.  The Board notes for the 
record that ankylosis is defined as the "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  As noted, 
the medical evidence shows ranges of motion in the right 
wrist.

The Board has acknowledged evidence of painful motion with 
weakness, lack of endurance and fatiguability.  However, the 
Board notes that these symptoms are contemplated in the 
Veteran's current 10 percent rating.  In this regard, range 
of motion findings do not show dorsiflexion to less than 15 
degrees or palmar flexion limited in line with the forearm in 
order to meet the 10 percent rating criteria under DC 5215.  
Given the range of motion findings, the Veteran would be 
assigned a noncompensable schedular evaluation under the 
criteria of Diagnostic Codes 5214.  However, the Veteran was 
assigned a 10 percent rating in consideration of additional 
factors such as pain, weakness, fatiguability, limited 
activity and lack of endurance.  See DeLuca, supra.  Thus, a 
higher rating is not warranted.  

With regard to arthritis, the most recent x-ray evidence of 
record shows no arthritis.  Furthermore, because the 
Veteran's current disability rating for the right wrist 
contemplates limitation of motion, a higher rating is not 
warranted under this code.  See 38 C.F.R. § 4.45.  

The Board has considered a separate rating in light of the 
Veteran's surgical scar on the right wrist.  Although the 
2009 examiner noted that the scar was tender, service 
connection and a separate rating has been established for 
ganglion cyst of the right wrist.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804 (2009).

The Board has also considered whether separate ratings are 
warranted for any associated conditions such as limitation of 
motion of the fingers under 38 C.F.R. § 4.71a, DCs 5228, 5229 
and 5230.  However, the evidence of record does not support 
the assignment of such a separate rating.  In this regard, 
there is no evidence of any limitation of motion of the 
fingers related to the Veteran's right wrist arthritis that 
would warrant such a rating.  With regard to the Veteran's 
complaints of a tingling sensation in the fingers, the Board 
notes that the VA examiner reported sensation to be intact.  
Moreover, as the symptomatology considered in a rating for 
paralysis of the median nerve overlaps with the 
symptomatology considered in a rating for orthopedic 
limitation of the wrist or hand, in the same anatomical 
region, to combine these ratings would constitute pyramiding 
and is not permitted.  See 38 C.F.R. § 4.14 (2009); Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The level of impairment in the right wrist has been 
relatively constant throughout the appeal period, thus the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
wrist disability with the established criteria found in the 
rating schedule for anxiety shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Although the evidence shows that the Veteran 
is unable to type continuously at his job and must take 
frequent breaks after typing for short periods of time, there 
is no evidence that the disability has hindered the Veteran's 
ability to maintain gainful employment.  Furthermore, the 
Board reiterates that although the Veteran has attained a 
maximum 10 percent rating, based on the contemplation of 
DeLuca factors affecting the wrist, range of motion findings 
did not meet the criteria for a compensable rating.  In this 
regard, functional limitation of the right wrist was 
contemplated in the 10 percent disability evaluation 
discussed above.  

In short, there is no credible evidence in the record to 
indicate that the Veteran's service-connected right wrist 
disability causes impairment with employment over and above 
that which is contemplated in the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Therefore, the Board finds that no basis exists for the 
assignment of a rating in excess of 10 percent for the 
Veteran's right wrist condition under Diagnostic Code 5215.

Right and Left Foot Disabilities

The Veteran contends that his right and left foot 
disabilities are worse than the currently assigned separate 
10 percent ratings under Diagnostic Code 5284.

DC 5284 provides the rating criteria for other injuries of 
the foot.  A 10 percent rating is assigned for moderate 
injury and 20 and 30 percent ratings are assigned for 
moderately severe and severe foot injuries, respectively.  
See 38 C.F.R. § 4.71a, DC 5284.  A note to Diagnostic Code 
5284 provides that a 40 percent disability evaluation will be 
assigned for actual loss of use of the foot. 38 C.F.R. § 
4.71a, Diagnostic Code 5284.

The rating schedule does not contain specific criteria for 
rating calluses.  In such a situation the disability may be 
rated under a closely related disease or injury by analogy.  
38 C.F.R. § 4.20 (2009).  In this case, the Veteran's 
calluses are contemplated by the 10 percent disability 
evaluation under DC 5284.  Further, the Veteran's hammer toe 
condition is also contemplated by the current rating under DC 
5284, and a separate rating for such would not be 
contemplated under DC 5182.  See 38 C.F.R. § 4.71a.  The 
Board will continue to evaluate the Veteran's calluses  and 
hammer toes as part of his complete disability picture 
relating to the right and left feet.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5284.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5284 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disabilities at issue (foot disabilities) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5284, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

A December 1999 x-ray of the feet shows mild degenerative 
arthritis bilaterally.  A June 2001 feet x-ray showed mild 
degenerative changes bilaterally.  In a June 2001 VA 
examination of the feet, the Veteran stated that toe area 
pain had persisted since a 1992 hammer toe surgery, that his 
plantar feet hurt intermittently for the past two years and 
that he had undergone callus scraping on multiple occasions.  
The examiner diagnosed status post left second toe hammertoe 
surgery, bilateral feet degenerative arthritis and bilateral 
plantar feet calluses.

A March 2005 x-ray of the bilateral feet showed no pes planus 
and normal joints.  The examiner noted that the x-rays were 
negative.  2005 VA treatment records primarily show 
complaints of pain on ambulation, use of orthotic footwear, 
and cortisone injection treatments.

In March 2005, the Veteran was afforded a VA examination.  
The Veteran reported use of orthotics, a cane and receiving 
cortisone injections to the feet.  The Veteran estimated 
that, in combination with his other arthritic impairments, he 
could walk a maximum of one half mile.  He also reported 
painful calluses on the feet that he periodically had 
scraped.  The examiner indicated no major impact on 
employment as the Veteran worked at a sedentary job.  
Physical examination findings showed a slow antalgic gait and 
use of a cane for support.  The feet revealed hammer toes 
bilaterally in the right toes 2, 3, 4, and 5 and the left 
toes 3, 4, and 5.  The left second toe had been surgically 
straightened and showed a well-healed scar.  The feet showed 
tender calluses on the plantar surfaces below metatarsals 1, 
3, and 5 bilaterally with calluses on the dorsal lateral 
aspects of the fifth toes bilaterally.  Arches were noted to 
be adequate.  There was no tenderness noted in the heels or 
arches, but the examiner did note bilateral metatarsal head 
tenderness on palpation.  The examiner noted significant 
scarring on the dorsal surfaces of the feet sustained from 
third degree burns at age 12.  Diagnostic findings showed 
normal joints bilaterally.

In March 2009, the Veteran was afforded another VA 
examination of the feet.  The Veteran reported the use of 
orthotics.  The examiner noted very little, if any, motion in 
the second toe which affects walking.  The Veteran's walking 
distance was noted to be 100 yards before needing to rest.  
The Veteran reported numbness in the second and third toes 
with tingling as well as hammer toes and calluses, more 
severe on the right than left foot.  The Veteran complained 
of pain when walking, especially barefoot.  Examination 
findings showed a limp favoring the left foot when walking 
barefoot.  The examiner noted that he Veteran stood with 
normal alignment of the Achilles tendon at the long axis of 
the foot and noted no significant abnormal alignment of the 
arches.  Foot alignment with the long axis of the tibia was 
noted to be normal.  The examiner indicated a slightly 
depressed dorsal surface scar on the second left toe.  There 
was a tender callus on the plantar aspect of the left foot 
beneath the head of the second head of the second metatarsal.  
Midfoot circumferences were equal bilaterally.  There was a 
healed dorsal 4 cm. scar over the left second toe, which 
demonstrated limited motion to 0 degrees dorsiflexion and 10 
degrees plantar flexion.  The examiner noted 0 degrees motion 
at the proximal interphalangeal joint in that it was fused.  
There was also only a trace of motion at the distal 
interphalangeal joint of the second toe.  Great toe motion 
was to 20 degrees dorsiflexion and 10 degrees plantar 
flexion.  Toes 2, 3, and 4 of the left foot were swollen as 
compared to the right.  There were correctable hammertoes of 
the 3rd and 4th toes.  Peripheral circulation and sensation 
were intact bilaterally.  The right foot demonstrated a very 
slight and minimally tender callus beneath the head of the 
right fifth metatarsal as well as correctable hammer toes.  
The examiner reviewed the Veteran's 1999 and 2005 x-rays.  He 
notably disagreed with the 2005 examiner's findings of a 
normal examination and pointed to evidence of mild arthritis 
changes of the bilateral feet, hammer toes and a spur on the 
dorsum neck of the right talus.  The examiner diagnosed left 
second hammer toe with painful plantar callus, mild arthritic 
changes of the bilateral feet, callus, plantar surface of the 
fifth metatarsal of the right foot and correctable hammer 
toes bilaterally.

Based on a review of the medical evidence of record, the 
Board finds that an increased rating to 20 percent, and no 
higher, for each of the Veteran's right and left foot 
disabilities is appropriate.  In this regard, the evidence 
shows that the Veteran's foot disabilities are moderately 
severe in nature and more closely approximate a 20 percent 
disability evaluation.  Specifically, the evidence shows 
bilateral arthritis, hammer toes with limited motion, painful 
calluses, difficulty and pain on ambulation with use of 
ambulatory devices, restricted physical activity, and the 
necessary use of orthotics.  Thus, a 20 percent rating is 
warranted.

However, the medical evidence of record is not consistent 
with severe disability warranting a 30 percent rating.  There 
is no objective (physical examination or x-ray) evidence of 
marked foot deformity such as pronation or abduction.  The 
evidence does not show weakness or other symptoms of a severe 
foot disability.  Additionally, the Veteran is able to walk 
up to 100 yards and his condition has a very mild, if any, 
impact on his employment.

The Board has considered the application of DeLuca, supra in 
regards to the Veteran's right and left foot disabilities.  
VAOPGCPREC 9- 98 held that DeLuca could apply to Diagnostic 
Code 5284 depending on the nature of the foot injury 
concerned. VA General Counsel precedent opinions are binding 
on the BVA.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (2008).  However, in this case, the examiner noted 
painful motion without specific evidence of weakness, lack of 
endurance, incoordination or additional loss on repetitive 
motion.  Additionally, the examiner opined that the Veteran's 
bilateral foot disorder would be commensurate with a 
moderately severe foot injury.  Thus, a higher rating based 
on DeLuca, supra is not warranted.

As the medical evidence of record shows arthritis of the 
bilateral feet, the Board has considered the provisions of 
the Diagnostic Code applicable to arthritis.  As discussed 
above, Diagnostic Code 5003 directs that degenerative should 
be rated based on limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, a rating 
based on limitation of motion of the joints of the foot has 
been assigned under Diagnostic Code 5284.  Additionally, the 
Board has considered whether an increased evaluation could be 
assigned on the basis of functional loss due to pain or 
weakness to the extent that any such symptoms are supported 
by adequate pathology.  DeLuca, supra.  However, the 
Veteran's current evaluations under Diagnostic Code 5284, are 
based on objective findings of limitation of motion and 
painful motion of the right and left feet.  Thus, an 
additional rating under Diagnostic Code 5003 or with 
additional consideration of 38 C.F.R. §§ 4.40 and 4.45 would 
constitute impermissible pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

The Board has considered whether the Veteran's right and/or 
left foot disabilities would warrant a higher evaluation 
under other Diagnostic Codes pertaining to the foot.  
However, the Board finds that the criteria pertaining to 
bilateral weak foot, claw feet (pes cavus), metatarsalgia, 
hallux rigidus, malunion or nonunion of the tarsal or 
metatarsal bones, or other foot injuries under Diagnostic 
Codes 5277, 5278, 5279, 5281, 5283, 5284 are not applicable.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 
5280, 5281, 5282, 5283 (2009).  The Board has also considered 
a separate rating in light of the Veteran's surgical scars; 
however, the evidence of record does not indicate, and the 
Veteran has not reported, any evidence that the surgical 
scars that would warrant a separate, compensable rating.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2009).

The level of impairment in the right and left feet has been 
relatively constant throughout the appeals period, thus the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, supra.

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, supra.

With respect to the first prong of Thun, supra, the evidence 
in this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected foot disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's right and left foot disabilities with the 
established criteria found in the old and new rating 
schedules for a foot injury shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

In short, there is no credible evidence in the record to 
indicate that the service-connected disabilities on appeal 
cause impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In view of the foregoing, the Board finds that the symptoms 
of the Veteran's right and left foot disabilities each 
warrant a 20 percent rating for a moderately severe foot 
disability and no higher.  





ORDER

An initial evaluation in excess of 10 percent for arthritis 
of the right wrist is denied.

An initial evaluation of 20 percent, and no higher, for 
degenerative changes of the right foot with multiple calluses 
and hammer toe deformities is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.

An initial evaluation of 20 percent, and no higher, for 
degenerative changes of the left foot with multiple calluses 
and hammer toe deformities is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


